Title: To Alexander Hamilton from William C. Bentley, 19 September 1799
From: Bentley, William C.
To: Hamilton, Alexander


Richmond [Virginia] September 19, 1799. “… Our recruiting instructions forbids recruiting Mulatto’s. As Batmen are allowed to officers, may not recruits of that description be taken for that purpose alone? They are better Calculated than the White natives of this Country for menial Service. Will an Officer who shall take a Servant with him, be intitled to draw rations for him? If this indulgence should be granted, It will only be accepted by the Field Officers. By an Act of Congress intitled ‘An Act to amend and repeal, in part, the Act intitled, “An Act to ascertain and fix the Military establishment of the United States”’ Says the 4th Sec., That to each Officer commanding a Seperate post, there shall be allowed twice the number of rations to which they would otherwise be intitled. I shall be glad to be informed whether this allowance extends to any Officer commanding a recruiting Station, and how far it does extend.…”
